Case 2:18-mj-02875-DUTY Document 28 Filed 12/28/18 Page 1 of 1 Page ID #:1113
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   MINUTES – GENERAL

             MJ 18-2872; MJ 18-2873; MJ 18-2874;
             MJ 18-2875; MJ 18-2876; MJ 18-2878;
Case No.:    MJ 18-2880; MJ 18-2883                               Date:    December 28, 2018
Title:       In re Seizure Warrants



Present:       The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

            Donnamarie Luengo
              Deputy Clerk                                    Court Recorder:

     Attorneys Present for Plaintiff:                 Attorneys Present for Movants:

                   n/a                                              n/a



Proceedings:          MINUTE ORDER RE: GOVERNMENT’S EX PARTE
                      APPLICATION TO SET BRIEFING SCHEDULE

      Pending before the Court are the Government’s Ex Parte Application to Set Briefing
Schedule and the Movants’ Response to the Government’s Ex Parte Application.
         The Court denies the Government’s Ex Parte Application and orders the Government to
file its surreply to the pending motions to stay execution of search warrants by January 7, 2019.
Counsel for Movants may file a response by January 14, 2019. Thereafter, the Court will take
the matter under submission.


       IT IS SO ORDERED.




                                                                                         :
                                                             Initials of Preparer        dl




                                        MINUTES - GENERAL                              Page 1 of 1
